DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324916 to Hamaya in view of US 2639490 to Brennan.
Hamaya teaches a method for producing an inorganic plate by plasma spraying ceramic feedstock [0024-0025] onto a support that is ultimately removed [0026].  The plasma spraying process necessarily heats the feedstock and sprays the ceramic material as molten droplets onto the support.  The spraying is continued until the desired thickness is achieved [0017].  Again, the plasma spraying process necessarily includes the accumulation of the droplets on the support, wherein the droplets solidify and directly bond to one another to form a coating.  The support surface is non-stick by virtue of the coated layer spontaneous peeling from the support surface [0026].  Hamaya does not teach the process is continuous for forming a ceramic tape.  However, Brennan teaches a method for applying a molten inorganic material (a metal in this case) to a moving base strip in a continuous manner in order to form strips of the inorganic material (col. 1).  The base strip is moved relative to the spray head and the inorganic strip is removed from the base strip and wound to create a roll of the material (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Hamaya in a continuous manner by spraying on a continuous support to create a strip of ceramic material and improve process efficiency.

Allowable Subject Matter
Claims 1-14 are allowed.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.  Both Hamaya and Brennan seek to form a flat article, Hamaya in the form of a plate and Brennan in the form of a strip.  In both cases the deposition surface includes a region that defines a planar surface.  The use of the term “mold” in this context does not require a 3D or profiled surface.  Flat articles can be formed my molding against a flat surface, for example.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        3